Citation Nr: 9923026	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for coronary artery 
disease.

Entitlement to service connection for a skin disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The appellant served on active duty from February 1967 to 
March 1969 and from January 1991 to June 1991 and had active 
duty for training from July 20 to August 3, 1985, and from 
June 16 to June 29, 1990.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1995 rating decision 
that denied service connection for coronary artery disease 
and a skin disability.

The Board, following review, remanded the appellant's case in 
January 1997 for further development.  The case was returned 
to the Board in May 1999.

The record shows that after the appellant failed to respond 
to an originating agency request in February 1997 to provide 
the names and addresses of all medical care providers who had 
treated him for a skin and heart condition since 1986, it was 
determined that the appellant's address had changed.  
However, the current record does not indicate that the 
appellant was sent, at his current address, a request for the 
information regarding medical care providers.

Subsequent to the Board's remand, in the case of Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) concluded that, absent the 
submission of a well-grounded claim, the Department of 
Veterans Affairs (VA) cannot undertake to assist an appellant 
in developing facts pertinent to his claim.

Based upon the Court's decision in Morton, the Board can not 
now remand for additional private medical records where an 
appellant's claims have not been determined to be well-
grounded.  However, pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992), where evidence is in the possession of the 
VA which has not been included in the record, it remains the 
obligation of the VA to secure such records.  The appellant 
has indicated that he was treated by the VA for both his skin 
condition and his heart condition shortly after completion of 
his active duty in June 1991.

After reviewing the record, the Board finds that the 
appellant's claims must be REMANDED to the originating agency 
for the following action:

The originating agency should contact the 
appellant in order to have him identify 
the VA facilities where he received 
treated for the heart and skin conditions 
during the period from June 1991 through 
1993.  Thereafter, the originating agency 
should obtain any additional VA medical 
records, not already on file, and 
associate them with the claims file.

After completion of the above, the originating agency should 
review the appellant's claims.  If the benefits sought on 
appeal are not granted to the appellant's satisfaction, the 
appellant and his representative should be furnished a 
supplemental statement of the case.  They should be afforded 
the appropriate period of time in which to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



